         Case 1:21-mj-00436-GMH Document 9 Filed 06/03/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,                    )
                                              )
        v.                                    )       No. 21-mj-436
                                              )
 SEAN MICHAEL MCHUGH,                         )
                                                  )
                       Defendant.             )
                                              )

   Joint Proposed Briefing Schedule for Motion to Review Magistrate Judge’s Detention
                                         Order

       Defendant Sean McHugh, by and through counsel, and with the consent of the

government, respectfully proposes the Court to order the following briefing schedule in

anticipation of defendant’s motion to review the magistrate judge’s detention decision:

       Defense Opening Brief due on June 11, 2021

       Government Response due on June 18, 2021

       Defense Reply due on June 22, 2021



                                                      Respectfully submitted,

                                              A. J. KRAMER
                                              FEDERAL PUBLIC DEFENDER

                                                       /s/

                                             Maria N. Jacob
                                             Assistant Federal Public Defender
                                             D.C. Bar No: 1031486
                                             625 Indiana Avenue, N.W., Suite 550
                                             Washington, D.C. 20004
                                             (202) 208-7500
                                             Maria_Jacob@fd.org
